Motion for reargument denied. Motion for leave to appeal to the Court of Appeals granted. The stay restraining opening of the voting machines granted herein December 18, 1934, will be continued until four p. m., December 21, 1934, to give respondent an opportunity to apply to a judge of the Court of Appeals for a stay pending appeal to that court. If such stay be not granted, the board of elections is directed to proceed on December 22 at ten a. m., pursuant to the order of tliis court made on December 17, 1934. Present — Lazansky, P. J., Kapper, Hagarty, Carswell and Davis, JJ. [See ante, p. 554.]